Citation Nr: 9932386	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low-back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1951 to August 1953

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO). The veteran has filed a 
timely notice of disagreement and perfected a substantive 
appeal.

In October 1996, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder.  

In a May 1989 rating decision the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a back disorder.  The appellant was 
informed of this decision and of his appellate rights.  Since 
the May 1989 decision was not appealed, it is the last final 
decision.


FINDINGS OF FACT

1.  In May 1989 the RO denied the veteran's claim for 
entitlement to service connection for a back condition.

2.  The evidence received subsequent to the unappealed May 
1989 rating decision is new and material and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

1.  The May 1989 rating decision of the RO, which denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the May 1989 rating 
decision, in which service connection for low back disorder 
was denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty. 38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the May 1989 rating 
action may be briefly summarized.  The service medical 
records show that the veteran was hospitalized for back pain 
due to an auto accident in September 1952.  X-rays were taken 
and were interpreted as showing a chip fracture of the first 
lumbar transverse process.  Subsequent x-rays were 
questionable.  He was discharged from the hospital in 
November 1952 with a diagnosis of low back pain no disease 
found.

Subsequently, he was seen at the dispensary for back pain.  
He was seen at the dispensary in December 1952 for low back 
pain.  At that time the physician stated that there had been 
an error on his part when he interpreted the x-rays as a 
fracture of the transverse process on the L1.  Later, it was 
shown to be a false joint.  The examiner goes on to note that 
the veteran will be a difficult problem since the diagnosis 
and that his complaints have remained fixed. 

At the time of the August 1953 separation examination the 
veteran gave a history of had recurrent back pain ever since 
the automobile accident.  The examination clinically 
evaluated the spine as normal. 

On an August 1961 army report the veteran is shown to have 
said that the accident occurred while he was driving and 
involved an Austrian civilian as described above.  However, 
in this record it shows that the veteran stated on July 1961 
that the accident occurred while he was a passenger in a 
vehicle driven by another officer who was under the influence 
of alcohol.  The veteran stated that he was not under the 
influence of alcohol though due to religious principles.  He 
stated that he did not report the incident to the military 
authorities immediately after the accident because he was 
afraid to since the other soldier had been drinking.

A VA examination was conducted in August 1961.  X-rays of the 
lumbosacral spine were negative.  Following the examination, 
the diagnosis was no orthopedic disease found to be normal.  

In September 1961, the RO denied service connection for a 
back disability.  At that time it was determined that a back 
disability was not found on the August 1961 examination.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that determination.

Subsequently received were private medical reocords covering 
a period of treatment from 1983 to 1987.  During this time 
the veteran was treated for several problems. Including low 
back pain.  A CT scan of the lumabar spine showed severe 
degenerative changes, intervertebral osteochondrosis, vacuum 
disc phenomenon and mild stenosis.  There was no evidence of 
a compression fracture or spondylolisthesis.   In May 1989, 
the RO denied the veteran's claim for service connection for 
a back disability.  At that time it was determined that new 
and material evidence had not been submitted to reopen his 
claim.  He was notified of that decision and of his appellate 
rights.  He did not appeal this decision.  Accordingly, the 
May 1989 decision is final.  38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (1998). New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the May 1989 decision includes 
duplicate private and military medical records.  Also 
received were VA and private medical records covering a 
period of treatment from 1979 to 1998.  During this time the 
veteran was treated for several disorders, including his back 
disability.

Of record is an October 1996 from a physician who was 
treating the veteran for chronic cervicodorsal and lumbar 
pain condition which has been diagnosed as chronic 
cervicodorsal strain and herniated lumbar disc.  The 
physician then stated that the condition was service 
connected and which has become chronic with periodic 
recurrent exacerbation.  

To summarize, the Board finds that the recently submitted 
evidence to be new and probative.  The recently submitted 
medical evidence confirms that the veteran has a chronic back 
disability.  Additionally, his treating physician in October 
1996 indicated that the back disability was service 
connected. 

The United States Court of Appeal for Veterans Claims (COURT) 
Court has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  This evidence, under Justus, must be 
presumed to be credible for purposes of determining whether 
the evidence is new and material.  

The Board finds the newly submitted evidence probate as to 
the issue of service connection.  Accordingly, it is the 
Board's judgment that new and material evidence has been 
submitted and the claim is reopened.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for a back condition 
has been reopened.


REMAND

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a back condition, 
and that claim has accordingly been reopened.  In Elkins v. 
West, 12 Vet. App. 209 (1999), the Court held that that in 
making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West1991) has been fulfilled.  See 
Bernard v. Brown, 4 Vet. App. 498 (1995).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).

The Board points out that the VA is not required to accept 
doctors' opinions that are based solely upon an appellant's 
lay recitation of his medical history.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  In LeShore v. Brown, 8 Vet. App. 
406 (1995), the Court indicated that a bare transcription of 
a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  The Court has also held that opinions 
that are unsupported or unexplained are considered too 
speculative to provide the required medical nexus.  Bloom v. 
West, 12 Vet.App. 185, 187 (1999).

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran of 
the type of evidence needed to establish 
a well-grounded claim for service 
connection for his back condition.  He 
should be given an appropriate time to 
respond.

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).


If the benefit sought are not granted, a Supplemental 
Statement of the Case, to include the law and regulation 
regarding service connection, should be issued to the veteran 
and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988. Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998). 



 

